Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18 and 19, the phrase “the coning motion” has no antecedent basis in the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zemany et al (7,834,300) in view of Wurzel et al (9,587,923) and Vasudevan et al (9,086,258).
Regarding Claim1, Zemany discloses a precision guidance munition assembly and method for a guided projectile (a kit for guiding and controlling an Ordinance body; Abstract), comprising: a front end (optical subsystem 32; Col.4, Lns.47-55; Figs. 2-3) and a rear end (the end of housing 11 with threaded connection at 12; Col.3, Ln. 59 through Col.4, Ln.1; Figs.2-3) defining a longitudinal axis there between (Figs.2-3); a
Second axis perpendicular to the longitudinal axis (two of the orthogonal canards 15 are mounted on independent shafts 51 and 52
[defining a second axis perpendicular to the longitudinal axis}; Col.5, Lns. 4-11; Figs.2-3); a third axis perpendicular to the longitudinal Axis and the second axis (the remaining two orthogonal canards 15 are mounted on a common shaft 53 [defining a third axis perpendicular to the longitudinal axis and the second axis); Col.5, Lns.4-11; Figs.2-3); a canard assembly including at least one canard coupled along the  longitudinal axis (two of the orthogonal canards 15 are mounted on the independent shafts 51 and 52 [thereby coupled along the longitudinal axis] and two of the orthogonal lcanards 15 are mounted on the common shaft 53 [thereby coupled along the longitudinal axis};
Col.5, Lns.4-11; Figs.2-3); wherein the at least one canard is pivotable about the second axis (the independent and common shafts are controlled by three drive motors 46 operatively connected to the canard shafts by gear assemblies 55 [allowing at least one canard to be pivotable about the second axis]; Col.5, Lns.11-14; Fig.3); a first angular rate sensor coupled to the precision guidance munition assembly to detect a first 
axis], yaw rate gyro 44B, and roll rate gyro 44C in algorithms; Fig.5; Col.9, Lns.5-13; the gyros 44 are mounted in the mid-body section
of the fuse (part of the precision guidance munition assembly]; Col.11, Lns.1-8; Fig.3); a second angular  rate sensor coupled to the precision guidance munition assembly to detect a second angular velocity of the precision guidance munition assembly about the third axis (the guidance control system shown in Fig.5 uses inputs from the pitch rate gyro 44A, yaw rate gyro 44B [a second angular velocity from a second angular rate sensor about the third axis], and roll rate gyro 44C in algorithms;Fig.5;Col.9,Lns.5-13; the gyros 44 are mounted in the mid-body section of the fuse [part of the precision guidance munition assembly) ;Col.11, Lns. 1-8; Fig.3); and at least one
non-transitory computer-readable storage medium (the processing for guidance and control computations includes RAM and flash
memory; Fig.8) carried by the precision guidance munition assembly having a set of instructions encoded thereon that when executed by
at least one processor operates to aid in guidance, navigation and control of the guided projectile (the guidance control system 30 includes an optical seeker subsystem 32, a processor subsystem 33, and a flight control subsystem 34 [these operate to aid in guidance, navigation, and control of the guided projectile] and uses a seeker detector algorithm 41, guidance algorithm 42, and roll algorithm 43 [a processor is necessary to 
assembly from the first angular rate sensor at a first time (at a given time, the guidance control system shown in Fig. 5 uses inputs from the pitch rate gyro 44A [a first angular velocity from a first angular rate sensor], yaw rate gyro 44B, and roll rate gyro 44C in algorithms; Fig.5; Col.9, Lns.5-13); use a second angular velocity rate of the precision guidance munition assembly from the second angular rate
sensor at the first time (at a given time, the guidance control system shown in Fig.5 uses inputs from the pitch rate gyro 44A, yaw rate gyro 44B [a second angular velocity from a second angular rate sensor], and roll rate gyro 44C in algorithms; Fig.5; Col.9, Lns.5-13);
generate a coning command based, at least in part, on the first angular velocity and the second angular velocity (using inputs from the pitch rate gyro 44A [a first angular velocity], yaw rate gyro 44B (a second angular velocity], and roll rate gyro 44C in algorithms, the guidance control system shown in Fig.5 maintains a zero roll angle and implements left/right and up/down steering correction with the
canard actuators [this inherently alters the coning angle and motion of the projectile]; Fig.5; Col.9, Lns.5-62; the guidance control surfaces [canards} are controlled by means of steering commands [coning commands]; Col.2, Ln.65 through Col.3, Ln.22); and provide
the coning command to the canard assembly (the guidance control surfaces [canards] are controlled by means of steering commands

Zemany fails to explicitly disclose a precision guidance munition assembly for a guided projectile, comprising: a front end and a rear end defining a longitudinal axis there between; wherein the precision guidance munition assembly is configured to rotate about the longitudinal axis; and wherein the set of instructions perform the following: sample a first angular velocity rate of the precision guidance munition
assembly from the first angular rate sensor at a first time; sample a second angular velocity rate of the precision guidance munition
assembly from the second angular rate sensor at the first time.
Wurzel et al teaches a guiding device for a projectile (Title) comprising: a front end and a rear end defining a longitudinal axis there between
(longitudinal axis 101 is between the tip of the nose of the front main unit 104 [front end] and the opposite end of the front main unit 104
[rearend]; Col.4, Lns.33-36; Fig.1A); where in the precision guidance munition assembly is configured to rotate about the longitudinal axis (the front main unit 104 is adapted to rotate about the central longitudinal axis 101; Col.3, Lns.3-4; Fig.1A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zemany with the teaching of Wurzel et al for the purpose of providing additional means, by the rotational front main unit, to help extend or shorten the range of the projectile (Wurzel et al; Col.5, Lns.43-62) and thereby allowing the projectile to be accurately guided with potentially lower costs (Wurzel et al; Col.2, Lns. 54-59).

Col.11, Lns.38-44; Col.12,Lns.4-10; the mission computer uses a microcontroller, several analog to digital converters, the aforementioned sensors, and memory storage that is dictated by the sampling rate and sampling time [the angular rate inputs are
sampled); Col.12, Lns.11-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zemany with the teaching of Vasudevan et al for the purpose of using sampled inputs from the sensors and thereby allowing the memory storage of the projectile to be chosen based on the amount of sampling needed and how far the projectile will travel (Vasudevan et al; Col.12, Lns.11-17).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zemany et al (7,834,300) in view of  Wurzel et al (9,587,923) and Vasudevan et al (9,086,258) as applied to claims 1-3, 5, 6, and 15-18 above and further in view of Atanasoff et al (RE 32,094).

where in the coning command increases a coning motion of the guided projectile.
Atanasoff teaches a munition device (Title) wherein the missile bob increases a coning motion of the guided projectile (using a bob 68 positioned at the end of a hinged support arm 70, a wobble is imparted on the missile as it rolls [this inherently increases the coning motion of the projectile}; Col.4,Lns.1-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zemany with the teaching of Atanasoff
for the purpose of using the canards to induceawobbleonthemunitionandtherebyallowingthemissiletointentionallyfireuponamuch larger area without the need for pin-point accuracy (Atanasoff; Col.3,Lns.21-48).
Regarding Claim19, modified Zemany discloses the method of Claim16, but fails to explicitly disclose wherein the coning command increases a coning motion of the guided projectile.
Atanasoff teaches a munition device (Title) wherein the missile bob increases a coning motion of the guided projectile (using a bob
68 positioned at the end of a hinged support arm 70, a wobble is imparted on the missile as it rolls [this inherently increases the coning
motion of the projectile}; Col.4,Lns.1-13).
It would have  been obvious to one o ordinary skill in the art at the time of the invention to modify Zemany with the  teaching of Atanasoff

larger area without  the need for pin-point accuracy (Atanasoff;Col.3,Lns.21-48).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zemany et al (7,834,300) in view of Vasudevan et al (9,086,258).
Regarding Claim20, Zemany discloses a computer program product including one or more non-transitory machine-readable mediums (the processing for guidance and control computations includes RAM and flash memory; Fig.8) having instructions encoded thereon that, when executed by one or more processors, result in a plurality of operations for guiding a projectile (the guidance control system 30 includes an optical seeker subsystem 32, a processor subsystem 33, and a flight control subsystem 34 [a plurality of operations for guiding a projectile] and uses a seeker detector algorithm 41, guidance algorithm 42, and roll algorithm 43 [a processor is necessary to perform these operations and the algorithms must be encoded on the associated memory]; Col.4, Lns.43-65; Figs.4-5), the operations comprising: using a first angular velocity rate of the projectile from a first angular rate sensor at a first time (at a given time, the guidance control system shown in Fig.5 uses inputs from the pitch rate gyro 44A [a first angular velocity from a first angular rate sensor], yaw rate gyro 44B, and roll rate gyro 44C in algorithms; Fig.5; Col.9, Lns.5-13); using a second angular velocity rate of the
projectile from a second angular rate sensor at the first time (at a given time, the guidance control system shown in Fig.5 uses inputs

algorithms; Fig.5; Col.9, Lns.5-13); generate a coning command based, at least in part, on the first angular velocity and the second
angular velocity (using inputs from the pitch rate gyro 444A [a first angular velocity], yaw rate gyro 44B [a second angular velocity], and roll
rate gyro 44C in algorithms, the guidance contro! System shown in Fig.5 maintains a zero roll angle and implements left/right and
up/down steering correction with the canard actuators [this inherently alters the coning angle and motion of the projectile]; Fig.5; Col.9, Lns.5- 62; the guidance control surfaces [canards] are controlled by means of steering commands; Col.2, Ln.65 through Col.3, Ln.22); and providing the coning command to the canard assembly (the guidance control surfaces [canards] are controlled by means of steering
commands; Col.2, Ln.65 through Col.3, Ln.22; see also Col.4, Ln. 66 through Col.5, Ln.22), wherein the coning command changes a
coning motion of the projectile (the guidance control system, by means of steering commands, maintains zero roll and implements
left/right and up/down steering correction with canard actuators [this inherently changes a coning motion of the projectile}; Fig.5; Col.2,
Ln.65 through Col.3,Ln.22; Col.9,Lns.5-62).

Vasudevan et al teaches a control system for precision gun-fired rounds (Title) that includes sampling a first angular velocity rate of the projectile
from a first angular rate sensor at a first time; sampling a second angular velocity rate of the projectile from a second angular rate sensor at the first time (multiple rate gyros [a first and a second angular rate sensor] may be built into the round to detect the orientation of the round and its spin rate, such as if the round is flying upright or upside down, if the round is spinning, and how fast the round is spinning
[utilizing angular velocity rates}; Col.11,Lns.38-44; Col.12,Lns.4-10; the mission computer uses a microcontroller,s everal analog to digital converters, the aforementioned sensors, and memory storage that is dictated by the sampling rate and sampling time [the angular rate inputs are sampled]; Col.12,Lns.11-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify  Zemany with the teaching of Vasudevan et al for
the purpose of using sampled inputs from the sensors and thereby allowing the memory storage of the projectile to be chosen based on
the amount  of sampling needed and how far the  projectile will travel (Vasudevan et al; Col.12, Lns.11-17).

Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tyree is cited as being of interest since it discloses missile control systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE